Allow me at
the outset to congratulate you, Sir, on your election as
President of the General Assembly at its sixtieth
session. I would like to express to you the full support
of the Republic of Slovenia as you carry out that
extremely important and responsible task. May you
have much vision, courage and resolve as you preside
over the General Assembly during this anniversary year.
Mr. Sardenberg (Brazil), Vice-President, took the
Chair.
At the same time, Sir, I would like to express our
sincere recognition and gratitude for the efforts of your
predecessor, Mr. Jean Ping, President at the fifty-ninth
session of the General Assembly. His determined
leadership, his insight into the current issues of the
modern world and his enduring courage enabled him to
guide the General Assembly in its sixtieth year, which
promises to be a year of the greatest significance for
the future of the Organization.
We have assembled here to consider together in
good faith how we should respond to the challenges of
modern times and how our Organization should be
adapted to the needs of the twenty-first century. We are
here to act on the basis of our best understanding and
our belief in the achievements of creative development
for the well-being of the people of the modern world,
to quote, Sir, your illustrious compatriot, Dag
Hammarskjöld.
The outcome document contains numerous
meaningful and useful ideas. That document’s purpose
is to enhance the effectiveness of the United Nations
and consolidate its mission in the modern world. The
reform of the Organization is of the utmost importance
and was initiated at the right moment. This is a time of
change for several international organizations and
institutions. All are certainly aware of the current
transformation of the European Union and the
Organization for Security and Cooperation in Europe.
Such changes are difficult. We encounter obstacles
such as the rejection of the European Constitutional
Treaty in two referendums.
The effectiveness of the machinery and the
mission of the United Nations should also be improved
through the creation of the Human Rights Council and
the fight against terrorism. There were many
discussions and diverging views on those two questions
in relation to the outcome document. However, we
cannot be successful if we have difficulty even
defining terrorism or establishing the Human Rights
Council. There is some indecisiveness in the outcome
document in that respect. With respect to terrorism, the
document speaks of dialogue and understanding among
civilizations. With respect to the Human Rights
Council, the outcome document proposes holding
further negotiations to establish, among other things,
its mandate and working methods.
In today’s world, change and certainty are closely
connected and interdependent. Attaining a balance
between them involves values, rules, laws and the
institutions of human dignity, equality and democracy —
in short, human rights.
The fact is, we live in a globalized and
interdependent world in which we all are responsible
for our security. It is significant that the outcome
document warns that there can be no development
without security and no security without development,
and that both development and security depend to a
32

great degree on respect for human rights, the rule of
law and democracy.
Many efforts have been made to address the
sources of suffering in the world. United Nations
Member States must continue to support efforts to
attain the Millennium Development Goals. Twenty-five
European Union (EU) member States committed
themselves to the target of allocating 0.7 per cent of
their gross domestic product (GDP) to official
development assistance by 2015. In that context,
Slovenia, one of the 10 new EU members and a new
donor, committed itself to attaining the target of 0.33
per cent of GDP for development aid. We underline the
need for the long-term commitment and responsibility
of all countries in order to attain the Millennium
Development Goals.
We are continuously surprised at the changing
nature of the threats facing each and every country.
The concept of security includes both State security
and the security of the individual. Thus, it is important
to effectively address various issues, in particular
disarmament and the non-proliferation of weapons of
mass destruction, as well as the problem of the
proliferation of illegal small arms and light weapons,
which affects numerous countries. We are rather
disappointed that the outcome document does not
include provisions on non-proliferation and
disarmament, and we hope that work on those issues
will continue after the summit.
Terrorist attacks on innocent people
fundamentally contradict the value systems of modern
countries, in particular human rights, as formulated and
stated in international conventions and declarations.
Terrorist attacks are a violation of human rights, which
are the foundation of modern societies; they represent
an assault on the very essence of those societies and
thus negate their very modernity. This negation is
connected with the complex and paradoxical nature of
the concept of modernity. It seems that the fundamental
frustration caused by this complex and paradoxical
nature drives terrorists to commit radical actions.
Terrorism cannot tolerate the complex and paradoxical
character of modern societies.
Measures in the fight against terrorism are aimed
at those whose actions deny and reject human rights as
a fundamental value of modern societies. By
examining terrorists’ attitudes and the meaning of
terrorism, we should be able to define terrorism. An
agreed definition of terrorism would provide clarity
and help better ensure human rights. The more fully
human rights are protected, the more successful we
will be in our fight against terrorism. Human rights
will be more fully protected when terrorism is without
protection. Tolerating or justifying terrorism
undermines human rights.
That does not mean, however, that we can fail to
respect human rights in waging our fight against
terrorism. It is precisely universal respect for human
rights and fundamental freedoms, including in the fight
against terrorism, that will ensure the success of that
fight and preserve the democratic and free principles of
those societies which are being targeted by terrorists.
Slovenia welcomes the affirmation of the
principle of the responsibility to protect. By endorsing
that principle, world leaders have made a conceptual
breakthrough in the prevention of future tragedies like
those of Srebrenica, Rwanda and Darfur. For the first
time, we have recognized our national and collective
responsibility to act in cases of genocide and ethnic
cleansing, war crimes and crimes against humanity.
Slovenia considers the responsibility to protect to be an
integral part of national responsibility to protect a
country’s people against atrocities. It is our
understanding that the Security Council shares the
responsibility to protect and that the use of the veto in
the Council is fundamentally incompatible with that
responsibility.
We welcome the establishment of a Democracy
Fund and intend to contribute to it. We strongly support
a strengthened role for the Office of the High
Commissioner for Human Rights. The strengthened
role of the Office, to be financed from the United
Nations regular budget, is good news for the realization
of human rights on the ground.
The level of agreement on the Human Rights
Council is a disappointment. Numerous countries
wanted and expected more. Unfortunately, for the
moment, we are left without the necessary vision of a
new Council, even though, in the preparations for the
summit, we formulated good proposals for the
Council’s structure and mandate.
Slovenia wants a standing Council that is a
principal organ of the United Nations, able to deal with
all human rights concerns in all countries at all times.
We want a Council that better addresses rights and
freedoms, without double standards. We want a
33

Council that could convene and act in every instance of
massive violation of human rights. We want a Council
able to make recommendations to other organs and
agencies of the United Nations system so that human
rights are truly integrated in all areas of the
Organization. Finally, we want a Council that reflects
the diversity of the modern world and that gives a
proper voice to civil society through non-governmental
organizations. In the course of the sixtieth session of
the General Assembly, Slovenia will continue to
actively support the establishment of a strong and
efficient new Human Rights Council.
I have already mentioned the dialogue of
civilizations. That dialogue should be based on
universal, fundamental values. No differentiation
between “us” and “them” should be tolerated. Human
rights and fundamental freedoms are the manifestation
of our common fundamental values. They are the best
answer for ensuring a dignified life in our globalized,
fast-paced and increasingly unsafe world. On the basis
of our wealth of traditions and history and creative
diversity, all individuals should be informed of and be
able to realize their rights and freedoms, as this is the
best long-term foundation for peace and development.
Educating people about human rights and dignity is a
prerequisite for this goal, and we are thrilled to see that
the need for such education is properly reflected in the
outcome document. As a member State of the Human
Security Network we are pleased that the issue of
human security has been included in the outcome
document of the High-level Plenary Meeting and will
continue to be discussed in the General Assembly.
Cooperation between the United Nations and
regional organizations deserves our priority attention in
future. As experiences from a variety of geographic
environments and conditions have shown — in
particular in South-Eastern Europe and Africa —
synergetic cooperation between the United Nations and
regional organizations can be very effective.
As Chairman-in-Office of the Organization for
Security and Cooperation in Europe (OSCE), I call for
the elaboration of a binding framework for permanent
cooperation between the United Nations and that
important regional organization as soon as possible.
For 30 years now, OSCE has proved effective in very
sensitive regions of the world. This year marks the
thirtieth anniversary of the Helsinki Final Act, which
established OSCE. Thirty years ago, the integration of
East and West began. Today, our main duty is to
integrate civilizations. One of the areas that should be
further developed is strengthening dialogue among
civilizations. It may be that the supreme importance of
our outcome document rests on that dialogue.